Citation Nr: 1548800	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 16, 2010 for a 20 percent disability rating for intervertebral disc syndrome status post laminectomy with scar (a back disability).

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent disabling for the service-connected back disability.

3.  Entitlement to an effective date earlier than November 15, 2006 for the assignment of a separate rating for loss of sensation of the left lower extremity associated with the service-connected back disability (a left lower extremity disability).

4.  Entitlement to an effective date earlier than November 15, 2006 for the assignment of a separate rating for loss of sensation of the right lower extremity associated with the service-connected back disability (a right lower extremity disability).

5.  Entitlement to an initial disability rating (or evaluation) for service-connected right lower extremity disability in excess of 10 percent disabling prior to May 26, 2010, and in excess of 20 percent disabling from May 26, 2010, forward.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression) as secondary to the service-connected back disability.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1986 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The issues of an effective date earlier than April 16, 2010 for a 20 percent disability rating for a back disability, an increased rating for a back disability, an effective date earlier than November 15, 2006 for the assignment of a separate rating for a left lower extremity disability, an effective date earlier than November 15, 2006 for the assignment of a separate rating for a right lower extremity disability, a higher initial disability rating for service-connected right lower extremity disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a written and signed statement received in September 2015, prior to the promulgation of a Board decision, the Veteran, through his representative, indicated that he no longer wished to pursue the appeal of service connection for headaches.

2.  The Veteran is service connected for a back disability.

3.  The Veteran has a current diagnosis of mood disorder with depression.

4.  The mood disorder with depression is aggravated by the service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for mood disorder with depression have been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue of Service Connection for Headaches

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in September 2015, the Veteran's representative withdrew from consideration the appeal of service connection for headaches.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).

Duties to Notify and Assist

The claim of service connection for depression has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist as to the issue of depression is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, depression is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Depression

The Veteran contends that depression is secondary to the service-connected back disability.  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).  

To prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

After a review of all the evidence, the Board first finds that the evidence shows a current disability of mood disorder with depression.  In extensive VA treatment records, the Veteran had a medical history of depression since March 2004.  In the February 2013 VA mental disorders examination report, the VA examiner noted that the Veteran had a diagnosis of mood disorder due to medical conditions.  The VA examiner also indicated that the Veteran had memory difficulties due to depression.  

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's mood disorder with depression is proximately due to the service-connected back disability.  In this regard, in an August 1990 rating decision, the RO granted service connection for a back disability.

Evidence favorable to the claim includes the February 2013 VA examination opinion.  The VA examiner indicated that the Veteran endorses neurovegetative symptoms of depression that has worsened after the most recent low back surgeries.  He has had symptoms of depression over a significant period due to medical conditions, but more recently, the depression was aggravated with low back surgery.  The VA examiner also indicated that chronic pain from the back disability for which the Veteran is service connected was reported within the severe range during the last two weeks.

A VA medical opinion was obtained in May 2013.  As to the etiology of the diagnosed acquired psychiatric disability, the VA examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The VA examiner explained that the Veteran's background contains many factors that could have contributed to the mood disorder, including but not limited to, hormone replacement therapy following surgery for a pituitary tumor, hypothyroidism, death of his wife to cancer, divorce from a wife, work/business stress, unemployment, and a genetic predisposition towards mood 
problems (mother had depression and father had an alcohol problem.  The United States Court of Appeals for Veterans Claims (Court) has held that it is not clear from a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310 (2015).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  As such, the Board finds the May 2013 VA examiner's opinion to be inadequate.

Consistent with the February 2013 VA examiner's findings, a December 2013 VA Mental Health Outpatient Note revealed a diagnosis of depressive disorder secondary to another medical condition (pituitary tumor and chronic back pain).  Here, the Board has taken the medical opinions into consideration and finds the medical opinion of the February 2013 VA examiner to be more probative than that of the May 2013 VA examiner.  The Board finds that the February 2013 VA examiner's medical opinion regarding the etiology of the Veteran's acquired psychiatric disability to be highly probative and outweighs the incomplete and inadequate opinion and rationale provided by the May 2013 VA examiner.  The February 2013 VA examiner's opinion is competent and probative medical evidence because it is factually accurate, as it appears he had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

There is no other competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's mood disorder with depression.  For 

these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for mood disorder with depression, as secondary to the service-connected back disability, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of service connection for headaches, having been withdrawn, is dismissed.

Service connection for mood disorder with depression as secondary to the service-connected back disability is granted.


REMAND

Earlier Effective Date and Increased Rating Claims

The related question of whether CUE is present in a June 2003 rating decision that denied an increased rating for the service-connected back disability was raised by the Veteran, through the representative, in a September 2015 statement.  Specifically, the representative contended that the June 2003 rating decision did not mention the spine regulation change and the RO did not apply the regulation change, specifically, the neurologic portion of the new regulation, to properly rate the Veteran's service-connected back disability.  

In this regard, the Rating Schedule has been revised with respect to rating disabilities of the spine.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The provisions that became effective September 23, 2002 replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral disc syndrome (in effect through September 22, 2002).  The regulations were further revised, effective from September 26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 -56 (Aug. 27, 2003).  Disabilities and injuries of the spine are now rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.

The question of whether there was CUE in a June 2003 rating decision that denied an increased rating for the service-connected back disability is being remanded to the RO for adjudication.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is CUE).  Adjudication with respect to the earlier effective date and rating issues on appeal will be deferred pending adjudication of the CUE question.

TDIU

The claim of entitlement to a TDIU will be deferred pending adjudication of the rating issues and related effective date issues because a higher ratings could affect the TDIU claim.  In addition, in this decision, the Board is granting service connection for depression as secondary to the service-connected back disability.  As previously noted, the RO adjudicated the issue of a TDIU in a May 2013 rating decision.  Depression was not service connected at the time of the May 2013 adjudication; therefore, the occupational impairment associated with the (now service-connected) depression along with all service-connected disabilities (a back disability and bilateral lower extremity disability associated with the back disability) was not considered by the RO in the earlier adjudication of a TDIU.  In light of the grant of service connection for depression in this Board decision, which will be made effective the date of receipt of claim for service connection, July 11, 2011, with the potential effect of the initial rating for depression to change the combined schedular rating, or provide one 60 percent disability, or provide one 40 percent disability in combination, the RO should reconsider the issue of a TDIU.  See 38 C.F.R. §§ 4.16, 4.25 (2015).  Even if the combined schedular criteria for consideration of TDIU of 38 C.F.R. § 4.16(a) are not met, the additional occupational impairment and symptoms due to the service-connected depression will need to be considered to assist in determining whether referral for TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted.  Also, in this regard, the service-connected back disability, bilateral lower extremity disability, and depression would all be considered as "one disability" given that the bilateral lower extremity disability and mood disorder with depression are associated with the service-connected back disability.

Accordingly, the issues of an effective date earlier than April 16, 2010 for a 20 percent disability rating for a back disability, an increased rating for a back disability, an effective date earlier than November 15, 2006 for the assignment of a separate rating for a left lower extremity disability, an effective date earlier than November 15, 2006 for the assignment of a separate rating for a right lower extremity disability, a higher initial disability rating for service-connected right lower extremity disability, and a TDIU are REMANDED for the following actions:

1. Adjudicate the related question of whether there was CUE in a June 2003 rating decision that denied an increased rating for the service-connected back disability.  

2. After adjudicating the question of CUE and implementing the Board's decision to grant service connection for mood disorder with depression as secondary to service-connected back disability, and accomplishing any additional notification and/or development deemed warranted, the issue of entitlement to a TDIU should be readjudicated in light of all the evidence of record, considering additional occupational impairment caused by the mood disorder with depression, along with all other service-connected disabilities.  If a TDIU remains denied, the Veteran and his representative should be furnished with an appropriate Supplemental Statement of the Case, and should be afforded the appropriate time period for response.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the remaining issues still on appeal (an effective date earlier than April 16, 2010 for a 20 percent disability rating for a back disability, an increased rating for a back disability, an effective date earlier than November 15, 2006 for the assignment of a separate rating for a left lower extremity disability, an effective date earlier than November 15, 2006 for the assignment of a separate rating for a right lower extremity disability, and a higher initial disability rating for service-connected right lower extremity disability).  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


